 Case 20-60860        Doc 124     Filed 05/27/21 Entered 05/27/21 23:58:17             Desc Main
                                   Document     Page 1 of 4



                          UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF VIRGINIA

 IN RE: SERVICE DOGS BY
 WARREN RETRIEVERS, INC.

                Debtor.                               Bankruptcy Case No. 20-60860-RBC
                                                      Chapter 7


     OBJECTION TO GLOBAL RESOLUTION MOTIONS (ECF Nos. 103, 105-106)

       Creditors Kristin Borg, Katherine Collaros, John Denning IV, and Jeannie Rich (the “Joint

Objectors”) object to the Global Resolution Motions, and in support of this Objection, state as

follows:

       The relief sought in the Global Resolution Motion is inequitable. It would unjustly enrich

a co-conspirator (Marianne Warren) involved in a scheme to defraud Borg, Collaros, Denning, and

Rich (In addition to hundreds of other creditors). It treats Ms. Warren, who is (at best) an unsecured

creditor (with no proof of claim on file or other viable right to the sale proceeds at issue), as

somehow having a superior claim to the other unsecured creditors. And, it would most likely result

in hundreds of thousands of dollars of sale proceeds being funneled back to Charles Dan Warren

Jr. (“Dan Warren”)—the very person who orchestrated the scheme to defraud and whose self-

dealing resulted in the Debtor being insolvent.

       Dan Warren’s fraud scheme is no secret by now. In 2018, the Attorney General for the

Commonwealth of Virginia filed a civil enforcement action in the Circuit Court for Madison

County against Dan Warren and Debtor, Case No. CL18003705-00. In addition, his fraud scheme

is detailed in the ongoing lawsuit filed by the Joint Objectors against Warren and his co-

conspirators (including Ms. Warren) in the United States District Court for the Eastern District of

Virginia, Case No. 3:21-cv-00012-DJN (the “RICO Case”). As alleged in the RICO Case, and as
    Case 20-60860     Doc 124      Filed 05/27/21 Entered 05/27/21 23:58:17               Desc Main
                                    Document     Page 2 of 4



Dan Warren testified at the 341 Meeting in this case, Ms. Warren had a “ ‘vested interest’ in his

business dealings at SDWR.” (See RICO Case ECF No. 1 at ¶ 94(b).) In fact, Ms. Warren provided

significant funding between approximately 2016 and 2020 to fund the RICO enterprise, expecting

a profit. (Id. at ¶¶ 55 and 217(e).)

        Ms. Warren and her son have apparently lost track of her total investment in Dan Warren’s

fraud scheme—and, as a result, their positions on how much she is purportedly owed remains ever

shifting. For example, when Debtor filed its Chapter Petition in May 2020, it did not schedule any

claim whatsoever for Ms. Warren. (ECF Nos. 1 and 19.) Nearly six months later, on November

13, 2020, Debtor filed a Notice under Rule 1009(a) amending its schedules (executed by Dan

Warren) to add Ms. Warren as a creditor for an alleged $250,000.00 debt. (ECF. No. 93.) Months

later, counsel for Dan Warren in the Adversary Proceeding related to this case, Ms. Warren as a

purported creditor in this case, and Dan Warren and Ms. Warren in the RICO Case1, provided an

unsigned declaration from Ms. Warren in which she claims to have provided “$327,000.00” to

“her son’s company…jointly and severally” and received repayment of at least “$119,000.00

resulting in a purported debt (owed by Debtor and Dan Warren) of $208,000.00. (See Declaration

of Andrew M. Williamson at ¶¶ 3-4 and its attached exhibit (“Williamson Decl.”, which is attached

as Exhibit A.)

        Most recently, Ms. Warren claims yet a different amount is owed to her. According to the

Motion to Sell (ECF No. 103), Ms. Warren purportedly claims she somehow has a first or second

priority secured lien against the Bordeaux Farms property at issue in the amount of

“$1,000,000.00”—however no proof of that lien, nor how it is superior to other liens on the

property has been provided. (See id., Motion to Sell at ¶ 15; see also Williamson Decl. at ¶¶ 5-8.)


1
 Joint Objectors take no position on the apparent conflicts inherent in the same counsel representing the
principal of Debtor, Dan Warren and Marianne Warren individually in negotiating the settlement at issue.

                                                   2
 Case 20-60860         Doc 124      Filed 05/27/21 Entered 05/27/21 23:58:17            Desc Main
                                     Document     Page 3 of 4



        These ever-shifting positions—alone—demonstrate that Ms. Warren and her son, Dan

Warren are colluding together and further support the allegations in the RICO Case. Neither Ms.

Warren nor her son Dan Warren should receive a windfall, at the expense of the unsecured

creditors to the estate, as contemplated by the Global Resolution Motions.

        Absent additional conditions, there are significant dangers, based on Ms. Warren’s and

Dan Warren’s past actions, that the hundreds of thousands of dollars in sale proceeds will simply

end up as seed money for a new Dan Warren scam. To be clear, the Joint Objectors do not object

to the sale of the Bordeaux Farms property nor the Chapter 7 Trustee’s ability to bring that property

into the estate and sell it to help fund the estate.

        However, the cost imposed by the Global Resolution Motions is too high and inequitable.

The Court should deny the Global Resolution Motions.

Dated: May 27, 2021                                        Respectfully Submitted


                                                           /s/ Andrew M. Williamson
                                                           Andrew M. Williamson VSB No. 83366
                                                           MEMBER
                                                           A.WILLIAMSON, LLC
                                                           12410 Milestone Center Drive
                                                           Suite 600
                                                           Germantown, MD 20876
                                                           Direct: 301-916-1560
                                                           Email: amw@awilliamson.law
                                                           Counsel for Creditors Kristin Borg,
                                                           Katherine Collaros, John Denning IV and
                                                           Jeannie Rich




                                                       3
 Case 20-60860      Doc 124     Filed 05/27/21 Entered 05/27/21 23:58:17           Desc Main
                                 Document     Page 4 of 4



                                     Certificate of Service

       I certify that on May 27, 2021 I filed the foregoing with the Clerk of the Court using the

CM/ECF system, which provide electronic service to all counsel of record.

                                                    /s/ Andrew M. Williamson
                                                    Andrew M. Williamson
